Citation Nr: 0127038	
Decision Date: 12/06/01    Archive Date: 12/11/01

DOCKET NO.  92-13 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.  

2.  Evaluation of residuals of a fracture of the right ankle, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1983 to January 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In August 1990, the veteran presented sworn testimony at a VA 
RO hearing.  Review of the transcript shows that the VA 
employee conducting the hearing explained fully the issues 
and suggested the submission of additional evidence.  
38 C.F.R. § 3.103(c)(2) (2001).

In September 1993, a hearing was held before Gary L. Gick, 
who is the Board member making this decision.  A transcript 
of the hearing testimony is of record.

In July 1991, November 1992 and September 1994, the Board 
Remanded case.  The development requested in those Remands 
has been completed.  The case was again before the Board in 
April 1996, when a final decision was made on other issues 
and the above issues were Remanded for further development.  
That development has been completed and the Board proceeds 
with its review of the appeal.  

In April 1996, the Board Remanded the issues of entitlement 
to service connection for tinnitus and a right knee 
disability.  The RO subsequently granted service connection 
for these disorders.  The record does not show that the 
veteran disagreed with the ratings or effective dates.  
Consequently, there are no "down stream" issues pertaining 
to tinnitus or the right knee which are currently before the 
Board for appellate consideration.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  The RO granted the maximum 
rating assignable under the rating code for tinnitus.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran has a patellofemoral pain syndrome of the 
left knee as the result of injury during his military 
service.  

3.  The service-connected residuals of a fracture of the 
right ankle are manifested by a limitation of right ankle 
motion which is no more than mild.  The ankle surgery scar is 
well-healed and not painful or tender.  



CONCLUSIONS OF LAW

1.  A patellofemoral pain syndrome of the left knee was 
incurred in active service.  38 U.S.C.A. §§ 101(16), 1110, 
1131, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303 (2001) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.159 and 3.326(a)).  

2.  The criteria for a rating in excess of 10 percent for 
residuals of a fracture of the right ankle have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 1991); 38 C.F.R. Part 4, including §§ 4.7, 4.71a and 
Codes 5262, 5271 (2001) and 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 3.159 
and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (herein "VCAA") became law while 
this claim was pending.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2001).  Further, implementing 
regulations have been published.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  Except for amendments not 
applicable here, the provisions of the regulations merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 
2001).  

The RO did not initially consider the case under VCAA, 
implementing regulations and VA guidance issued pursuant to 
that act and regulations.  However, the veteran was not 
prejudiced.  Compare Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  The RO provided the veteran with the pertinent 
evidentiary development which was subsequently codified by 
VCAA and implementing regulations.  In addition to performing 
the pertinent development required under VCAA, the RO 
notified the veteran of his right to submit evidence.  Also 
in a letter dated in March 2001, the RO notified the veteran 
of the provisions of VCAA, how it applied to his claims, and 
what evidence had been received.  Thus, the Board finds VA 
has completed its duties under VCAA and implementing 
regulations.  Further, VA has completed the development of 
this case under all applicable law, regulations and VA 
procedural guidance.  See also 38 C.F.R. § 3.103 (2001).  
Therefore, it would not abridge the appellant's rights under 
VCAA and implementing regulations for the Board to proceed to 
review the appeal.  

Specifically, the veteran's application for service 
connection for a left knee disability and a higher evaluation 
of residuals of a fracture of the right ankle is complete.  
38 U.S.C.A. § 5102 (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§3.159(a)(3)).  The rating decision, statement of the case, 
and supplemental statements of the case notified the veteran 
and his representative of the evidence necessary to 
substantiate the claim, the evidence which had been received, 
and the evidence to be provided by the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2001).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  38 U.S.C.A. § 5103A(a)(1) (West Supp. 2001).  
There is no reasonable possibility that further assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a)(2) (West Supp. 2001).  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  38 U.S.C.A. 
§ 5103A(b)(1) (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §3.159(c)).  

All relevant Federal records have been obtained.  38 U.S.C.A. 
§ 5103A(b)(3), (c)(3) (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§3.159(c)(2)).  The service medical records are in the claims 
folder.  38 U.S.C.A. § 5103A(c)(1) (West Supp. 2001).  VA 
records have been obtained.  38 U.S.C.A. § 5103A(c)(2) (West 
Supp. 2001).  

The veteran has been examined by VA and a medical opinion 
rendered.  38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §3.159(c)(4)).  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Notably, neither the appellant nor the representative have 
asserted that the case requires further development or action 
under VCAA or its implementing regulations.  


1.  Service Connection for a Left Knee Disability

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991).  Consequently, 
a claim for service connection requires evidence of a current 
disability, evidence of disease or injury during service, and 
evidence relating the current disability to the disease or 
injury during service.  Further, the evidence must be 
competent.  That is, an injury during service may be verified 
by medical or lay witness statements; however, the presence of 
a current disability requires a medical diagnosis; and, where 
an opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  
See also  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R § 3.159(a)).  

When the veteran was examined for service, in May 1982, he 
reported that he had been struck by a car in September 1978, 
damaged his right knee and there was no problem now.  The 
examiner indicated the lower extremities were normal.  

A veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled for service except as to 
defects, infirmities or disorders noted at time of 
examination, acceptance and enrollment or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before, acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 1991).  

A February 1983 service medical record shows that the veteran 
complained of pain in his knees for one week.  Both knees 
were positive for pain on palpation of the medial aspect.  
There was pain on full range of motion.  The drawer sign and 
McMurray's test were negative.  Stress tests were negative.  
There was pain on ambulation.  There was no erythema or 
edema.

A November 1985 service medical record appears to address the 
complaint that the left knee felt sore.  The left knee range 
of motion was from 0 to 125 degrees as compared to 0 to 130 
degrees on the right.  There was pain to palpation.  There 
was lateral collateral and medial collateral ligament laxity.  
Subsequent notes for November and December 1985 indicate 
continued knee symptoms without clearly identifying the right 
or left knee.  The January 1986 notes refer to the right 
knee.  

The report of the January 1987 separation examination shows 
the lower extremities to be normal.  There was no specific 
mention of the left knee.  It was specifically noted that the 
right knee and right ankle were stable and the surgical scars 
were well healed.  The history noted a right medial malleolus 
fracture in February 1986 and right knee surgery in October 
1986.  

At his August 1990 RO hearing, the veteran testified of joint 
symptoms including pain and swelling, which he ascribed to 
arthritis.  He did not describe specific left knee injury or 
symptoms.  

At his September 1993 Board hearing, the veteran reported 
that he was running 8 miles a day in service.  He provided 
sworn testimony to the effect that left knee symptoms 
developed about the same time as his service-connected right 
knee symptoms.  He did not recall specific trauma but felt it 
was the shock of running.  

On the VA general examination of January 1995, the veteran 
reported that he was a long distance runner and began 
developing discomfort in his knees.  He reported that he 
currently experienced a dull pain in both knees.  The 
examiner found minimal crepitance, right greater than left.  
Range of motion was 0 degrees extension to 140 degrees 
flexion, in both knees.  There was loose motion about the 
knee joints.  The diagnosis was history of bilateral knee 
discomfort, right greater than left.  

On the January 1995 VA examination, the veteran reported that 
both knees had pain in the retropatellar area on climbing 
stairs.  There was no definite history of locking or patellar 
dislocation.  The doctor reported that there was no 
crepitation on knee motion.  Knee motion went from full 
extension to 145 degrees flexion.  There was no ligamentous 
laxity.  There was no swelling or deformity.  The examining 
doctor noted that X-rays showed no bone or joint abnormality.  
The doctor expressed the opinion that the veteran's bilateral 
knees problems related to the establishment of the diagnosis 
of patellar tendon malalignment while serving on active duty 
in 1985.  The doctor repeated that the onset of the veteran's 
problems with his knees was during active duty military 
service.  

The report of the January 1995 VA X-ray study shows that 
there was no evidence of acute fracture or subluxation and no 
evidence of joint effusion.  There was an area of relative 
lucency just under the tibial spine which was felt to 
represent a variation of the trabecular pattern.  

In June 1996, the veteran was again examined by the VA doctor 
who performed the January 1995 VA joints examination.  The 
physician reviewed the history of the veteran's knee 
disorder.  The veteran described lower extremity injuries 
before and during service.  He reported that approximately a 
year after his October 1986 right knee surgery, and after 
leaving active service, in January 1987, he developed pain 
deep behind the patella of his left knee.  He stated that he 
continued to have bilateral knee pain, particularly after 
periods of inactivity.  He reported morning pain and 
stiffness and occasional swelling.  He noticed popping of 
both knees.  

On examination in June 1996, the left knee had mild 
crepitation on motion at the patellofemoral articulation.  
The range of motion was full extension to 140 degrees 
flexion.  The knee ligaments appeared to be intact.  The 
McMurray test was negative.  X-rays of the knee revealed no 
bone or joint abnormality.  The evaluation was mild 
crepitation on motion of both knees.  The diagnosis was 
chondromalacia of the patellofemoral articulation of the 
knees.  

The examining physician concluded the June 1996 examination 
by expressing the opinion that the veteran had chondromalacia 
of the patellofemoral articulation of both knees which was 
related to activities such as running while serving on active 
duty.  

The report of the December 1998 VA examination of the 
veteran's joints shows that the records were reviewed and it 
was noted that the service medical records showed a prior 
left knee problem, but the knee was clear on entrance 
examination.  The doctor noted that service medical records 
documented a complaint of left knee pain in 1983, but there 
was nothing further.  The veteran stated that his current 
symptoms began approximately 6 months after discharge from 
active service, in the summer of 1987.  The symptoms were 
said to basically be a sharp stabbing pain behind the knee 
cap.  He also complained of radiation distally from the knee.  
The pain reportedly was fleeting, lasting a few seconds, 
several times a day, although there could be 2 to 3 weeks 
between episodes.  Various activities precipitated episodes.  

On examination, in December 1998, the physician noted that 
there were no surgical scars, deformity, swelling or 
erythema.  There was no excessive patellofemoral mobility.  
The range of motion was from 0 to 135 degrees, without 
recurvatum.  A retropatellar click was noted in mid-flexion 
and it appeared to cause mild discomfort.  There was no other 
grating, crepitus, tenderness to palpation, effusion, or 
increased warmth.  McMurray and stress testing, including 
Lachman, and anterior and posterior draws, were negative.  

The December 1998 X-rays of the left knee were normal.  The 
doctor conducting the December 1998 examination noted that 
the X-rays did not demonstrate significant abnormality.  

It was the assessment of the physician conducting the 
December 1998 examination that the veteran had a 
patellofemoral pain syndrome.  It was relatively mild but was 
certainly associated with some disability.  

The physician explained his analysis and concluded that it 
was certainly possible that it was related to service, but it 
was equally likely that the knee disorder was unrelated to 
service.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West Supp. 2001).  

Here, in 1995 and again in 1996, one VA physician related the 
veteran's knee disorder to running while on active duty and, 
on the most recent examination, another doctor expressed the 
opinion that, as likely as not, the left knee disorder was 
related to service.  Under such circumstances, VA must give 
the claimant the benefit of the doubt and grant service 
connection for a patellofemoral pain syndrome of the left 
knee.  

2.  Evaluation of Residuals of a Fracture of the Right Ankle

The Board has considered all the evidence of record.  
However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Service department X-rays dated in February 1986 disclose a 
posterior malleolus fracture and the tip of the malleolus was 
rotated and anteriorly located with the mortise appearing 
slightly widened.  The service medical records show treatment 
with casting, pinning and subsequent pin removal.

The October 1989 VA X-rays studies revealed an incompletely 
united epiphysis adjacent to the medial malleolus.  
Otherwise, the bony structures were intact and the joint 
spaces were well maintained.  

The October 1989 VA examination of the right ankle disclosed 
a well healed 8 centimeter scar laterally placed.  The ankle 
dorsiflexed 10 degrees and plantar flexed 45 degrees.  
Inversion and eversion were normal.  Gait was normal.  There 
was no crepitus, effusion or tenderness.  The diagnosis was 
status post right ankle fracture with no evidence of residual 
deficits.  

At his August 1990 RO hearing, the veteran testified of joint 
symptoms including pain and swelling, which he ascribed to 
arthritis.  He indicated the right ankle was symptomatic.  

On VA examination in February 1993, the veteran provided a 
history of an ankle fracture.  It was reduced with screws 
which were later removed.  Currently, he had problems 
standing for any length of time.  Right ankle motion was the 
same as the left, 20 degrees dorsiflexion and 60 degrees 
plantar flexion.  Subtalar motion appeared symmetrical with 
inversion to 20 degrees and eversion to 15 degrees.  The 
examining doctor reported that the X-rays of the ankle did 
not disclose any persistent abnormality from the fracture.  

The February 1993 X-ray report revealed an unusually large 
sesamoid bone in the medial aspect of the ankle.  There was 
no evidence of acute fracture or dislocation.   

At his September 1993 Board hearing, the veteran testified 
that he was unable to wear a soft soled shoe and had to wear 
boots or tight leather shoes to keep his foot from flexing.  
Excessive walking was a problem.  

On the VA general examination of January 1995, a surgical 
scar was noted about the medial malleolus of the right ankle.  
No scar symptoms were reported.  There was normal 
dorsiflexion of the ankle.  The diagnosis was history of 
motorcycle accident with subsequent right ankle fracture.  

On the January 1995 VA examination of the veteran's joints, 
he gave a history of ankle surgery.  Objectively, he was able 
to walk on his toes and heels without significant difficulty.  
There was a full range of motion in the ankles.  There was a 
well healed surgical scar on the right medial aspect over the 
medial malleolus.  Dorsiflexion was to 30 degrees and plantar 
flexion was to 30 degrees.  Inversion and eversion were 
normal.  X-rays revealed some ossification just distal to the 
tip of the medial malleolus.  The diagnosis was old healed 
fracture of the medial malleolus, right ankle.  

The veteran's feet were examined by VA in April 1995, and he 
gave a history of a broken right ankle and repair.  A scar 
was noted on the medial malleolus.  Gait was tandem.  Ankle 
motion was not reported.  Examination for scars revealed one 
on the medial aspect of the right malleolus.  There was no 
keloid formation, inflammation or swelling.  There was no 
tenderness or pain on objective demonstration.  There was no 
limitation on the limb.  The doctor concluded that there were 
no significant functional consequences.  

The veteran's joints were examined by VA in June 1996.  The 
veteran gave a history of a motorcycle accident in service, 
treated with open reduction and internal fixation with a 
screw, which was later removed.  He reported chronic pain in 
his right ankle.  It hurt in cold or rainy weather.  He 
described a dull ache.  There was intermittent swelling and, 
sometimes, limitation of motion.  

On the June 1996 VA examination, the veteran had a normal 
station and gait.  No limp was detectable.  He was able to 
walk on his heels and toes without difficulty.  There was a 
surgical scar on the anteromedial aspect of the right ankle.  
The doctor expressed the opinion that there was a normal 
range of motion of the right ankle with 15 degrees 
dorsiflexion and 20 degrees plantar flexion.  The doctor also 
reported that inversion and eversion of the right ankle were 
normal.  X-rays of the right ankle revealed some ossification 
within the deltoid ligament just inferior to the tip of the 
medial malleolus.  The diagnosis was old healed fracture of 
the medial malleolus, right ankle; and heterotopic 
ossification within the deltoid ligament, right ankle as a 
result of fracture of the medial malleolus.  

The report of the June 1996 X-ray study of the right ankle 
reflects that there were sclerotic changes of the medial 
malleolus.  The joint space was well maintained.  There was 
no evidence of acute fracture or dislocation.  Considering 
the notation of sclerotic changes, rating as arthritis has 
been considered.  The maximum rating assignable based on 
arthritis and limitation of motion is 10 percent and a higher 
rating would require that the disability be rated under the 
criteria for the specific joint involved and that the 
impairment approximate the criteria for a rating in excess of 
10 percent.  38 C.F.R. Part 4, Codes 5003, 5010 (2001).  The 
sclerotic changes do not warrant an additional rating.  
38 C.F.R. § 4.14 (2001).  

On the December 1998 VA examination, the doctor reviewed the 
history of injury in service.  There was a displaced medial 
malleolar fracture and a posterior malleolar fracture.  The 
veteran underwent open reduction and internal fixation.  The 
hardware was later removed.  He denied any current ankle 
pain, although he noted stiffness in the ankle.  It was said 
to become "tired" on climbing stairs.  There was a well 
healed surgical scar overlying the medial malleolus.  The 
range of right ankle motion was noted to be essentially the 
same as the uninjured ankle.  The active range of right ankle 
motion was 5 degrees dorsiflexion to 45 degrees plantar 
flexion.  The passive range of right ankle motion was 15 
degrees dorsiflexion to 50 degrees plantar flexion.  There 
was no instability.  There was mild tenderness to palpation 
of the medial malleolus.  X-rays demonstrated some old 
fracture fragments of the tip of the malleolus but were 
otherwise unremarkable.  The examining doctor characterized 
the disability as mild.  

The physician reviewing the X-rays reported several bone 
fragments adjacent to the medial malleolus were unchanged 
compared to June 1996 X-rays.  No ankle mortise subluxation 
was identified.  The diagnosis was a minor abnormality.  

For the purposes of the rating code, the normal range of 
ankle motion goes through an arc of 65 degrees from 20 
degrees dorsiflexion to 45 degrees plantar flexion.  
38 C.F.R. § 4.71 (2001).  Here, on the recent examination, 
the active range of right ankle motion followed a 50 degree 
arc from 5 degrees dorsiflexion to 45 degrees plantar 
flexion.  The passive range of right ankle motion followed a 
65 degree arc from 15 degrees dorsiflexion to 50 degrees 
plantar flexion.  As noted by the doctors, this is a mild 
level of impairment.   

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2001).  

Impairment of the tibia and fibula will be rated as 40 
percent disabling where there is a nonunion, with loose 
motion, requiring brace.  38 C.F.R. Part 4, Code 5262 (2001).  
Here, there is a non-union of several bone fragments adjacent 
to the medial malleolus, but the joint does not have loose 
motion and does not require a brace.  Thus, the criteria for 
a 40 percent rating under Code 5262 are not met.  

A malunion of the tibia and fibula will be rated as 30 
percent disabling if there is marked ankle disability, 20 
percent disabling if there is moderate ankle disability, and 
10 percent disabling if there is slight ankle disability.  
38 C.F.R. Part 4, Code 5262 (2001).  Here, the medical 
reports provide the most probative assessment of the level of 
disability.  The reports of the trained medical personnel 
outweigh the veteran's lay assertions as to the extent of the 
disability.  Thus, as set forth above, the medical reports 
show that the disability is no more than slight or mild and 
it does not approximate the criteria of Code 5262 for a 
higher rating.  38 U.S.C.A. § 5107(b) (West Supp. 2001); 
38 C.F.R. § 4.7 (2001).   

Limited motion of the ankle will be rated as 20 percent 
disabling if marked and 10 percent disabling if moderate.  
38 C.F.R. Part 4, Code 5271 (2001).  As discussed in the 
above paragraph, the preponderance of the evidence 
establishes that the limitation of motion is no more than 
mild.  It does not approximate a marked level of limitation 
and does not approximate the criteria for a higher rating 
under this code.  38 U.S.C.A. § 5107(b) (West Supp. 2001); 
38 C.F.R. § 4.7 (2001).   

There is no evidence of bony fixation or ankylosis of the 
ankle ratable under 38 C.F.R. Part 4, Code 5270 or 5272 
(2001).  There is no evidence of malunion of the os calcis or 
astragalus ratable under 38 C.F.R. Part 4, Code 5273 (2001).  
There is no evidence of astragalectomy residuals ratable 
under 38 C.F.R. Part 4, Code 5274 (2001).  There is no 
evidence of ulcerated scars, scars which are tender and 
painful, or scars which limit joint function, or other 
compensable scars ratable under 38 C.F.R. § 4.118 (2001).  

As discussed in detail above, the medical reports provide a 
preponderance of evidence which establishes that the service-
connected right ankle disability does not approximate any 
applicable criteria for a higher rating; therefore, the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West Supp. 2001); 
38 C.F.R. § 4.7 (2001).   

In light of the time the claim has been open, the Board has 
considered whether staged ratings should be assigned.  We 
conclude that the veteran's right ankle condition has not 
significantly changed and has not met the criteria for a 
higher rating at any relevant time. 

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2001).  The Board, as did the RO (see 
statement of the case dated in June 1998), finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 
38 C.F.R. § 3.321(b)(1) (2001).  In this regard, the Board 
finds that there has been no showing by the veteran that this 
service-connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for a patellofemoral pain syndrome of the 
left knee is granted.

An evaluation in excess of 10 percent for residuals of a 
fracture of the right ankle is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

